DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/6/2021.  Claims 2-4 have been canceled and claims 1, 5-15 are pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gat [US 2006/0273967] in view of Griesing [US 201/0017928].
As claim 1, Gat discloses a telematics system comprising fixedly mountable on a vehicle exterior surface to enclose antennas of a vehicle, and adapted to remain mounted on the vehicle when testing the vehicle telematics system using the telematics verification system while operating the vehicle in a real traffic situation [Fig 2A, Ref 201 is a chamber for covering the antenna of vehicle and mounted on the top of the car when car is operating, Par. 0017 and 0045].  However, Gat fails to disclose what Griesing discloses a telematics verification system for testing of a vehicle telematics system, the telematics verification system [Par. 0061 discloses a telematics system under testing on a moving vehicle] comprising an electromagnetically shielded compartment adapted to be arranged to cover antennas of the vehicle when testing the vehicle telematics system using the telematics verification system while the vehicle is operating [Fig 1, Ref 106 is a shielded compartment which includes the antennas attached on the moving vehicle, antenna coupled to Ref 102 is downlink antenna and Ref 112 is uplink antenna and antennas attached ref 102 are within a shielded chamber]; a set of downlink antennas adapted to be arranged inside the electromagnetically shielded compartment, the set of downlink antennas are configured to wirelessly transmit a downlink signal inside the electromagnetically shielded compartment, wherein the signal indicative of the downlink signal is wirelessly receivable by the antennas of the vehicle [Fig 1, antenna coupled to Ref 102 is downlink antenna for sending a downlink signal to antennas of vehicle, Ref 99 are within a shielded chamber], and an uplink antenna adapted to be arranged inside the electromagnetically shielded compartment, the uplink antenna is adapted to wirelessly receive uplink signals transmitted by the antennas of the vehicle [Fig 1, Ref 112 for receiving an uplink signal from Ref 99].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a chamber containing the antenna in order to test when the car is moving as disclosed by Griesing into the teaching of Gat.  The motivation would have been to provide a quality of signal.
[Par. 0007].
As claim 6, Griesing discloses the downlink antennas are configured to receive the downlink signals from a signal emulator or a fading emulator [Par. 0004, 0005, 0010, 00016, 0017, 0021, 0022, 0028].
As claim 7, Griesing discloses a communication tester is configured to provide original transmitted signals to a signal emulator or a fading emulator configured to generate the downlink signals [Par. 0065].
As claim 8, Griesing discloses the communication tester is a base station unit, or a WLAN tester, or a modem configured to transmit the original transmitted signals to a signal emulator or a fading emulator configured to generate the downlink signals [Par. 0002, 0016, 0026, 0060, 0068].
As claim 10, Griesing discloses the signal emulator unit comprises a fading emulator [Par. 0002, 0016, 0026, 0060, 0068].
As claim 11, Griesing discloses the signal emulator or the fading emulator is comprised in the telematics verification system [Par. 0002, 0016, 0026, 0060, 0068].
As claim 12, Griesing discloses the electromagnetically shielded compartment is defined by a metal box adapted to attenuate external radio signals to provide a controllable radio environment inside the metal box [Fig 1, Ref 106 used to control the channel conditions inside the chamber when receiving signal from outside].
[Fig 1, ref 102 and internal antenna for sending a downlink signal to Ref 99 coupled with each other via a cable].
As claim 14, Gat discloses a method of operating the vehicle in a real traffic situation using other vehicle sub-systems [Fig 2A, Ref 201 is a chamber for covering the antenna of vehicle and mounted on the top of the car when car is operating, Par. 0017 and 0045].  However, Gat fails to disclose what Griesing discloses a method for performing verification of a vehicle telematics system, the method comprising providing a telematics verification system comprising an electromagnetically shielded compartment [Fig 1, Ref 106]; arranging the electrically shielded compartment on a vehicle so that the electrically shielded compartment covers antennas of the vehicle [Fig 4, Ref 404 covers the antennas of vehicle]; while operating the vehicle, transmitting a downlink signal from a set of downlink antennas arranged in the electromagnetically shielded compartment, wherein a signal indicative of the downlink signal is wirelessly received by the vehicle antennas [Fig 1, antenna coupled to Ref 102 is downlink antenna for sending a downlink signal to antennas of vehicle, Ref 99 are within a shielded chamber]; and evaluating the signal received by the vehicle antenna [Par. 0005, 0007, 0021, 0041, 0058, 0060, 0061, 0066 disclose the system evaluates the receiving signals].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising operating the sub-system when the car moving as disclosed by Griesing into the teaching of Gat.  The motivation would have been to provide a quality of signal.
[Fig 1, Ref 99 send a signal to Ref 112]; and evaluating the signal received by the uplink antenna [Fig 1, Ref 108 for evaluating the uplink signal received by uplink antenna].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griesing and Gat as claim 1 and further in view of Nakano [US 2018/0241420].
As claim 9, Griesing discloses the uplink antenna is connected to an external antenna to transmit the uplink signal to a communications network via the external antenna, and the signal emulator is connected to a set of external antennas adapted to receive originally transmitted signals from the communications network and to provide the originally transmitted signals to the signal emulator which is configured to convert the originally received signal to a downlink signal at an arbitrary frequency and arbitrary wireless communication standard [Fig 1, Ref 112, the uplink antenna is connected with external antenna “the link between Ref 112 and 108” in order to transmit the uplink signal via communication network “the wireless link between Ref 112 and 108”, to the antenna which provides the received uplink signal to a signal emulator “Fig 1, Ref 100” which converts the received uplink signal into an original signal”].   However, Griesing and Gat fail to disclose what Nakano discloses the uplink antenna [Fig 1, 12a] is connected to an external antenna [Fig 1, 14a] through a converter [Fig 1, 15a] adapted to transmit the uplink signal to a communications network via the external antenna [Par. 0031].
.
Claim(s) 1, 5-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel [US 2012/0139571] in view of Griesing [US 201/0017928].
As claim 1, Nickel discloses a telematics system comprising fixedly mountable on a vehicle exterior surface to enclose antennas of a vehicle, and adapted to remain mounted on the vehicle when testing the vehicle telematics system using the telematics verification system while operating the vehicle in a real traffic situation [Fig 5, Ref 14 is a chamber for covering the antenna of vehicle and mounted on the top of the car when car is operating, Fig 8, Par. 0007-0008, 0045].  However, Gat fails to disclose what Griesing discloses a telematics verification system for testing of a vehicle telematics system, the telematics verification system [Par. 0061 discloses a telematics system under testing on a moving vehicle] comprising an electromagnetically shielded compartment adapted to be arranged to cover antennas of the vehicle when testing the vehicle telematics system using the telematics verification system while the vehicle is operating [Fig 1, Ref 106 is a shielded compartment which includes the antennas attached on the moving vehicle, antenna coupled to Ref 102 is downlink antenna and Ref 112 is uplink antenna and antennas attached ref 102 are within a shielded chamber]; a set of downlink antennas adapted to be arranged inside the electromagnetically shielded compartment, the set of downlink [Fig 1, antenna coupled to Ref 102 is downlink antenna for sending a downlink signal to antennas of vehicle, Ref 99 are within a shielded chamber], and an uplink antenna adapted to be arranged inside the electromagnetically shielded compartment, the uplink antenna is adapted to wirelessly receive uplink signals transmitted by the antennas of the vehicle [Fig 1, Ref 112 for receiving an uplink signal from Ref 99].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a chamber containing the antenna in order to test when the car is moving as disclosed by Griesing into the teaching of Nickel.  The motivation would have been to provide a quality of signal.
As claim 5, Griesing discloses the downlink signals are convolutions of originally transmitted signals and an impulse response function representing a radio channel [Par. 0007].
As claim 6, Griesing discloses the downlink antennas are configured to receive the downlink signals from a signal emulator or a fading emulator [Par. 0004, 0005, 0010, 00016, 0017, 0021, 0022, 0028].
As claim 7, Griesing discloses a communication tester is configured to provide original transmitted signals to a signal emulator or a fading emulator configured to generate the downlink signals [Par. 0065].
[Par. 0002, 0016, 0026, 0060, 0068].
As claim 10, Griesing discloses the signal emulator unit comprises a fading emulator [Par. 0002, 0016, 0026, 0060, 0068].
As claim 11, Griesing discloses the signal emulator or the fading emulator is comprised in the telematics verification system [Par. 0002, 0016, 0026, 0060, 0068].
As claim 12, Griesing discloses the electromagnetically shielded compartment is defined by a metal box adapted to attenuate external radio signals to provide a controllable radio environment inside the metal box [Fig 1, Ref 106 used to control the channel conditions inside the chamber when receiving signal from outside].
As claim 13, Griesing discloses configured to test the vehicle telematics system using wireless cable method [Fig 1, ref 102 and internal antenna for sending a downlink signal to Ref 99 coupled with each other via a cable].
As claim 14, Nickel discloses a method of operating the vehicle in a real traffic situation using other vehicle sub-systems [Fig 5, Ref 14 is a chamber for covering the antenna of vehicle and mounted on the top of the car when car is operating, Fig 8, Par. 0007-0008, 0045].  However, Nickel fails to disclose what Griesing discloses a method for performing verification of a vehicle telematics system, the method comprising providing a telematics verification system comprising an electromagnetically shielded compartment [Fig 1, Ref 106]; arranging the electrically shielded compartment on a vehicle so that the electrically shielded compartment covers antennas of the [Fig 4, Ref 404 covers the antennas of vehicle]; while operating the vehicle, transmitting a downlink signal from a set of downlink antennas arranged in the electromagnetically shielded compartment, wherein a signal indicative of the downlink signal is wirelessly received by the vehicle antennas [Fig 1, antenna coupled to Ref 102 is downlink antenna for sending a downlink signal to antennas of vehicle, Ref 99 are within a shielded chamber]; and evaluating the signal received by the vehicle antenna [Par. 0005, 0007, 0021, 0041, 0058, 0060, 0061, 0066 disclose the system evaluates the receiving signals].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising operating the sub-system when the car moving as disclosed by Griesing into the teaching of Nickel.  The motivation would have been to provide a quality of signal.
As claim 15, Griesing discloses transmitting uplink signals using the vehicle antennas, the uplink signal is received by an uplink antenna arranged inside electromagnetically shielded compartment [Fig 1, Ref 99 send a signal to Ref 112]; and evaluating the signal received by the uplink antenna [Fig 1, Ref 108 for evaluating the uplink signal received by uplink antenna].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griesing and Nickel as claim 1 and further in view of Nakano [US 2018/0241420].
As claim 9, Griesing discloses the uplink antenna is connected to an external antenna to transmit the uplink signal to a communications network via the external antenna, and the signal emulator is connected to a set of external antennas adapted to receive originally transmitted signals from the communications network and to provide [Fig 1, Ref 112, the uplink antenna is connected with external antenna “the link between Ref 112 and 108” in order to transmit the uplink signal via communication network “the wireless link between Ref 112 and 108”, to the antenna which provides the received uplink signal to a signal emulator “Fig 1, Ref 100” which converts the received uplink signal into an original signal”].   However, Griesing and Gat fail to disclose what Nakano discloses the uplink antenna [Fig 1, 12a] is connected to an external antenna [Fig 1, 14a] through a converter [Fig 1, 15a] adapted to transmit the uplink signal to a communications network via the external antenna [Par. 0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a converter for converting the uplink signal from inside the box into a signal for transmitting to signal emulator as disclosed by Nakano into the teaching of Griesing and Nickel.  The motivation would have been to improve the quality of the signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414